DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 8,13,14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7,8,7 of U.S. Patent No. 10,230,483.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 8,13,14 of the present application are an obvious subset of the limitations presented in claims 7,8,7 of US Pat No. 10,230,483.
	The following table illustrates the conflicting claim pairs: 
Present Application
8
13
14








US Pat 10,230,483
7
8
7










	The following table illustrates a mapping of the limitations of claim 8 of the present application when compared against the limitations of claim 7 of US Pat 10,230,483.  The differences have been bolded for purposes of clarity.
Claim 8 of Present Application
Claim 7 of US Pat 10,230,483
8. A receiving terminal station device of an optical transmission system including an optical add-drop multiplexer that receives a first wavelength multiplexed signal including a first optical signal and a 


a light spectrum monitor that measures a light spectrum of output light transmitted from the optical add-drop multiplexer;
a demultiplexer configured to demultiplex an output light transmitted from the optical add-drop multiplexer, the output light includes the first optical signal, at least a part of the first dummy light, the second optical signal, and at least a part of the second dummy light;
and a filter boundary monitor that detects a filter boundary of the optical add-drop multiplexer in a measured light spectrum, based on a difference in a wavelength arrangement of the dummy light between the terminal station devices, the difference being reflected in the light spectrum,
and a receiver configured to receive the first optical signal and the second optical signal demultiplexed from the output light, wherein a wavelength arrangement of the 




	As the table above illustrates, all the limitations of claim 8 of the present application are taught by claim 7 of US Pat 10,230,483.  
Thus, claim 8 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 7 of US Pat 10,230,483, as anticipation of all limitations is tantamount to obviousness.
	The following table illustrates a mapping of the limitations of claim 13 of the present application when compared against the limitations of claim 8 of US Pat 10,230,483.  The differences have been bolded for purposes of clarity.
Claim 13 of Present Application
Claim 8 of US Pat 10,230,483
13. A receiving method for a receiving terminal station device of an optical transmission system including an optical add-drop multiplexer that receives a first wavelength multiplexed signal including a first optical signal and a first dummy light 

demultiplexing an output light transmitted from the optical add-drop multiplexer, the output light includes the first optical signal, at least a part of the first dummy light, the second optical signal, and at least a part of the second dummy light;
and receiving the first optical signal and the second optical signal demultiplexed from the output light, wherein a wavelength arrangement of the first dummy light is different form a wavelength arrangement of the second dummy light, and a light spectrum width of the first dummy light is different form a light spectrum width of the second dummy light. 

performing, by the optical add-drop multiplexer, add/drop processing on a wavelength multiplexed optical signal resulting from multiplexing dummy light and an optical signal, and transmitting a resulting signal, the dummy light having a wavelength arrangement that differs between the terminal station devices; and measuring a light spectrum of output light transmitted from the optical add-drop multiplexer and detecting a filter boundary of the optical add-drop multiplexer in the light spectrum, based on a difference in a wavelength arrangement of the dummy light between the terminal station devices, the difference being reflected in the light spectrum.


	As the table above illustrates, all the limitations of claim 13 of the present application are taught by claim 8 of US Pat 10,230,483.  
Thus, claim 13 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 8 of US Pat 10,230,483, as anticipation of all limitations is tantamount to obviousness.
The following table illustrates a mapping of the limitations of claim 14 of the present application when compared against the limitations of claim 7 of US Pat 10,230,483.  The differences have been bolded for purposes of clarity.
Claim 14 of Present Application
Claim 7 of US Pat 10,230,483
14. A optical transmission system comprising: a first terminal station; a second terminal station; an optical add-drop multiplexer; and a receiving terminal station, wherein the optical add-drop multiplexer receives a first wavelength multiplexed signal including a first optical signal and a first dummy light from the first terminal station and a second wavelength multiplexed signal including a second optical signal and a second dummy light from the second terminal 

a demultiplexer configured to demultiplex an output light transmitted from the optical add-drop multiplexer, the output light includes the first optical signal, at least a part of the first dummy light, the second optical signal, and at least a part of the second dummy light; and a receiver configured to receive the first optical signal and the second optical signal demultiplexed from the output light, wherein a wavelength arrangement of the first dummy light is different form a wavelength arrangement of the second dummy light, and a light spectrum width of the first dummy light is different form a light spectrum width of the second dummy light. 

a light spectrum monitor that measures a light spectrum of output light transmitted from the optical add-drop multiplexer; and a filter boundary monitor that detects a filter boundary of the optical add-drop multiplexer in a measured light spectrum, based on a difference in a wavelength arrangement of the dummy light between the terminal station devices, the difference being reflected in the light spectrum, wherein the optical add-drop multiplexer receives a wavelength multiplexed optical signal resulting from multiplexing dummy light and an optical signal, the dummy light having a wavelength arrangement that differs between the terminal station devices.


	As the table above illustrates, all the limitations of claim 14 of the present application are taught by claim 7 of US Pat 10,230,483.  
.
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637